DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.	The oath/declaration filed on 09/26/2019 is acceptable.
Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 11/04/2019. 
Information Disclosure Statement
4.	The Information Disclosure Statements filed on 09/26/2019 and on 07/24/2020 have been considered.
Allowable Subject Matter
5.	Claims 1 – 24 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 24 are allowable over the prior art of record because the prior art, particularly, Takamaru et al (US 2018/0197974 A1) discloses a display device, comprising: a substrate (1) comprising a display area (120) and a peripheral area (110) surrounding a periphery of the display area (fig. 2), the peripheral area comprising a peripheral area; an insulating layer comprising a first insulating layer (5) and a second insulating layer (13) each disposed in the display area, the first peripheral area closer to the and the display area and a second peripheral area at other side of a first opening or hole (13P), and a first opening penetrating the first insulating  layer and the second insulating layer between the first peripheral area and the second peripheral area; a first conductive layer (15) comprising a first hole (13P) disposed in the first peripheral area. However, none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LONG K TRAN/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 31, 2021